 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     DONALD DESSAINTS, et al.,
 7                                                          Case No. 2:21-cv-00931-JCM-NJK
             Plaintiffs,
 8                                                                       ORDER
     v.
 9                                                                   [Docket No. 12]
     JAYCO, INC., et al.,
10
            Defendants.
11
12         Pending before the Court is Plaintiffs’ motion to amend their complaint. Docket No. 12.
13 No response is needed. The motion is properly resolved without a hearing. See LR 78-1.
14         Plaintiffs filed their complaint on May 13, 2021. Docket No. 1. On June 17, 2021,
15 Defendants filed a motion to dismiss Plaintiffs’ complaint pursuant to Fed. R. Civ. P. 12(b).
16 Docket No. 8. Plaintiffs filed the instant motion for leave to amend their complaint on July 1,
17 2021, 14 days after Defendants filed their motion to dismiss. Docket No. 12. The Federal Rules
18 of Civil Procedure provide, in part, that parties may amend their complaint once as a matter of
19 course within 21 days after service of a responsive pleading or a motion under Fed. R. Civ. P.
20 12(b), (e), or (f), whichever is earlier. Fed. R. Civ. P. 15(a)(1). Plaintiffs, therefore, may amend
21 their complaint as a matter of course until July 8, 2021.
22         Accordingly, Plaintiffs’ motion to amend their complaint, Docket No. 12, is hereby
23 DENIED as unnecessary. No later than July 8, 2021, Plaintiffs may file and serve their amended
24 complaint without the Court’s leave.
25         IT IS SO ORDERED.
26         Dated: July 6, 2021
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge

                                                    1
